DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4, 10-11, and 15-25 are pending 
Claims 1, 4, 10-11, and 15-25 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 61/878,183 filed on 09/16/2013 and PCT Application PCT/US2014/055132 filed on 09/11/2014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 15-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2012/0122899, as disclosed in IDS) in view of Breslin (WO 2008/030524, as disclosed in IDS).
Bell is drawn towards compositions comprising CGRP antagonists such as hydrates of (S)-N-((3S,5S,6R)-6-methyl-2-oxo-5-phenyl-1-(2,2,2-trifluoroethyl)piperidine-3-yl)-2'-oxo-1',2',5,7-tetrahydrospiro[cyclopenta [b] pyridine -6,3'pyrrolo[2,3-b]pyridine]-3-carboxamide (see abstract; paragraphs 0034, 0049, 0050, 0074; Example 1).  As a consequence it would follow that one of ordinary skill in the art would formulate (S)-N-((3S,5S,6R)-6-methyl-2-oxo-5-phenyl-1-(2,2,2-trifluoroethyl)piperidine-3-yl)-2'-oxo-1',2',5,7-tetrahydrospiro[cyclopenta [b] pyridine -6,3'pyrrolo[2,3-b]pyridine]-3-carboxamide in the trihydrate form since the trihydrate form is a common form of hydrate for actives.  Bell teaches methods of treating or preventing migraine using such compounds (see abstract).  Bell teaches such compositions comprising a hydrophilic carrier such as water and propylene glycol, as well sweetening agents (paragraphs 0076, 0077, 0080, 0082, 0084).  Bell teaches polyvinylpyrrolidone as an exemplary excipient in aqueous formulations (paragraph 0078).
Bell does not teach a composition further comprising the active at an amount of 0.25% to 2.0% or further comprising E-tocopherol polyethylene glycol succinate (“VitE-TPGS”) and a volume of less than 5 mL.
Breslin is drawn towards low volume liquid formulations comprising CGRP antagonists that have low solubility, and as a consequence it would follow that one of ordinary skill in the art would formulate other CGRP antagonists in the low volume liquid formulations disclosed by Breslin (pg. 1, lines 6-18; pg. 2, lines 12-16).  Breslin teaches such compositions comprising surfactants such as PEG 400, VitE-TPGS, and Tween 80, which can be present at an amount of 0.1 to 50% (pg. 4, lines 16-23; pg. 5, lines 4-11, 15-20), as well as water as a solvent (pg. 5, lines 5-25).  Breslin teaches formulating actives in an amount of 5 to 40% (pg. 5, lines 15-20).  Breslin teaches such compositions formulated for volumes less than 5 mL (see Examples 1, 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising the active at an amount of 0.25% to 2.0% and further comprising VitE-TPGS and a volume of less than 10 mL, as suggested by Breslin, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since such low volume formulations with VitE-TPGS provide increased potency and rapid release of CGRP antagonists, such as the claimed compound, as taught by Breslin, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the concentration of (S)-N-((3S,5S,6R)-6-methyl-2-oxo-5-phenyl-1-(2,2,2-trifluoroethyl)piperidine-3-yl)-2'-oxo-1',2',5,7-tetrahydrospiro[cyclopenta [b] pyridine -6,3'pyrrolo[2,3-b]pyridine]-3-carboxamide of 0.25% to 2.0% of the composition based on the teachings of Breslin wherein the actives are present in an amount of 5 to 40%.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of (S)-N-((3S,5S,6R)-6-methyl-2-oxo-5-phenyl-1-(2,2,2-trifluoroethyl)piperidine-3-yl)-2'-oxo-1',2',5,7-tetrahydrospiro[cyclopenta [b] pyridine -6,3'pyrrolo[2,3-b]pyridine]-3-carboxamide provided in the composition, according to the guidance provided by Graham, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Even though the range for component concentrations as taught by Breslin are not the same as the claimed concentration, Breslin does teach an overlapping range of concentrations, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of component concentrations is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize concentration of components in order to improve the efficacy of the composition.
Regarding the limitation wherein the polyvinylpyrrolidone is present in an amount of about 1.00% by weight of the composition, wherein the propylene glycol is present in an amount of about 33 .61% by weight of the composition, and wherein the CGRP receptor antagonist is present in an amount of about 1.38% by weight of the composition, Bell does not specifically teach the exact amounts claimed in instant claim 22. However, it would be within the skill of an ordinary artisan to be able to modify the concentration in order to obtain the desired tolerability and efficacy of agent. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2012/0122899, as disclosed in IDS) and Breslin (WO 2008/030524, as disclosed in IDS) as applied to claims 1, 2, 4-7, 11, and 15-17 above and further in view of Doods (US 2005/0032783, as disclosed in IDS).
The teachings of Bell and Breslin are presented above.
Bell and Breslin do not teach an exemplified composition further comprising a souring agent.
Doods is drawn towards compositions comprising CGRP antagonists (see claim 1).  Doods teaches such formulations further comprising citric acid as a conventional carrier (paragraph 0019).  Citric acid is defined as a souring agent as disclosed by Applicant (lines 16-17, pg. 5 of Specification).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising a souring agent such as citric acid, as suggested by Doods, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since citric acid is formulated with CGRP antagonists as a conventional carrier, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1, 4, 10-11, and 15-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/JARED BARSKY/Primary Examiner, Art Unit 1628